This is the second appeal in this case. Bertalsen v. State,20 Ala. App. 539, 103 So. 480.
The defendant was tried by the court without a jury and was convicted for a violation of the Prohibition Law by having in his possession prohibited liquors. The evidence was in conflict, presenting therefore a question of fact for the court to determine. We are of the opinion that the judgment rendered was warranted by the evidence, and this is the controlling question upon this appeal. The rule, often stated, is that the conclusion of a court sitting without a jury, if based upon oral testimony of witnesses, must on appeal be given the force and effect of a verdict of a jury, and unless plainly wrong cannot be disturbed.
As stated we do not regard the conclusion and the judgment of conviction predicated thereon as being plainly wrong. There was one phase of the evidence to justify the court's action. The judgment of conviction will therefore stand affirmed.
Affirmed.